DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
The claims include multiple typographical errors or examples of unconventional phrasing presumably due to translation from the foreign patent application to which the present application claims priority. For example, claim 1 states that the rotation shaft is “rotatable vertically”, but it appears that the claim should state that the rotation shaft is “rotatable about a vertical axis”.  Claim 1 recites “a fixing frame configured for the horizontal fixed axle to mounted thereon”, but it appears the above quoted phrase should read “a fixing frame configured for the horizontal fixed axle to be mounted thereon”. Claim 2 states that “the plurality of tuning driving devices are disposed side by side on the mounting frame to form an assembly with different amount of the plurality of turning driving devices or in a predetermined shape”, but it is unclear what the amount of turning devices is different than. Claim 3 refers to “a plurality of crossbar disposed thereon and arranged in interval”, but it appears that above quoted phrase should read “a plurality of crossbars arranged at intervals.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 states that “the plurality of tuning driving devices are disposed side by side on the mounting frame to form an assembly with different amount of the plurality of turning driving devices or in a predetermined shape” which leaves the scope of the claim impossible to ascertain because it appears to be an incomplete phrase leaving unclear what the intended limitation is.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-2 and 6 is/are rejected under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Itoh et al. (US 2008/0169171).
 	Itoh shows a sorting system for a conveying apparatus with a conveying platform 6/61 and a plurality of turning devices 60.  The conveying platform includes a main conveyor 2a/2b formed by rollers 10 disposed on platform members 6 in a main conveying direction of the article conveying path.  A branch conveyor 3a/3b is disposed on platform members 6 in a branching direction of the article conveying path. The conveying platform includes a mounting frame 60 disposed on the position of a turning or branching point on the article conveying path of the conveying platform.  The plurality of tuning driving devices are disposed side by side on the mounting frame in a predetermined shape.  Each of the plurality of turning driving devices includes a directional motor 73 with a hollow rotation shaft formed by member 71 that is rotatable about a vertical axis.  A wheel hub motor module that includes a motor 20 in a roller 80 configured to rotate about a horizontal fixed axle 13/14.  A fixing frame 81/82/83 supports the horizontal fixed axle mounted thereon.  A bottom 81 of the fixing frame is combined with the rotation shaft.  A driving device which includes a control module 95 is disposed under the directional motor.  The control module is electrically connected to the directional motor and the wheel hub motor module to supply power to and control the rotation shaft and the roller to rotate.  When the control module outputs and transmits control signals to the directional motor and the wheel hub motor module, respectively, the rotation shaft of the directional motor drives the fixing frame of the wheel hub motor module to horizontally turn to a preset angular position and the wheel hub motor module drives the roller to vertically rotate so as to 
 	Assuming for the sake of argument that the member 71 is not viewed as forming a rotation shaft, it should be noted that the member 71 rotates in response to the motor to drive the bottom of the fixing frame in substantially the same way as a more conventional shaft to achieve substantially the same result and as such the member 71 absent some disclosure in the applicant’s specification of some unusual advantage or result.  In re Kuhle, 188 USPQ 7 (CCPA 1975).
Claim 1-3 and 6 is/are rejected under 35 U.S.C. 103 as obvious over Vetter et al. (US 2016/0145053) in view of Guglielmi et al. (US 10,843,872).
 	Vetter shows a sorting system for a conveying apparatus with a conveying platform and a plurality of turning devices 12.  The conveying platform includes a mounting frame that may include a plurality of crossbars 26 arranged thereon at an interval.  The plurality of turning driving devices are disposed side by side on the mounting frame between adjacent crossbars to form a predetermined rectangular array.  Each of the plurality of turning driving devices includes a directional motor 28 with a rotation shaft 24c that is rotatable about a vertical axis.  A wheel hub motor module that includes a motor 22 and a roller 20 configured to rotate about a horizontal fixed axle along axis A.  A fixing frame 24a/24b supports the horizontal fixed axle mounted thereon.  A bottom 24b of the fixing frame is combined with the rotation shaft.  As described above, Vetter shows much of the structure required by the claims except for placement of the turning devices at a turning or branching point and the driving device of claims 1-2, the base and control box of claim 3, and the main and branch conveyors of claim 6.

	While Vetter does not discuss the positioning of the devices that control the motors, Figure 1 does suggest that the turning devices are connected to some type of control system.  Guglielmi shows a driving device 60 with a control module 61 positioned below a directional motor 52 of the turning devices.  This driving device and control modules are electrically connected to the directional motor and the wheel hub motor module to supply power to and control the rotation shaft and the roller to rotate.  When the control module outputs and transmits control signals to the directional motor and the wheel hub motor module, respectively, the rotation shaft of the directional motor drives the fixing frame of the wheel hub motor module to horizontally turn to a preset angular position and the wheel hub motor module drives the roller to vertically rotate so as to drive the article placed thereon to move toward a predetermined direction.  Additionally, as can be seen in Figure 4, the bottom of the directional motor housing forms an octagonal base that is combined with a motor control box 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/171,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application include all the limitations relating to the turning devices of the present application lacking only the conveying platform with the main conveyor, turning or branching point and turning or branching conveyors of the claims of the present application.  However, as was noted above, it would have been obvious to one of ordinary skill in the art to use an array of such turning devices at a turning or branching point between a main conveyor and turning or branching conveyors. As such double patenting applies.


Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARK A DEUBLE/Primary Examiner, Art Unit 3651